ERICKSON, Chief Justice,
dissenting:
I respectfully dissent.
In my view, the placement of a beeper inside the drum of chemicals did not, under the facts of this case, constitute a “search” within the meaning of either the fourth amendment of the United States Constitution or article II, section 7 of the Colorado Constitution. I would therefore reverse the order of the Teller County District Court.
I.
The greater part of the majority opinion deals with an issue which, in my opinion, is irrelevant to this appeal. The majority correctly acknowledges that the question of whether the police violated the defendants’ constitutional rights by monitoring the beeper is not properly before us. However, the majority then proceeds to devote a substantial portion of its analysis to a detailed discussion of the dangers associated with monitoring a beeper after it has been installed. At 816-18. Addressing the monitoring issue obscures the sole issue presented for our determination: Whether the initial installation of a beeper inside the drum of chemicals — aside from its subsequent monitoring — impinges upon a privacy right protected by the fourth amendment or article II, section 7 of the *820Colorado Constitution.1 I submit that it does not.
A.
A search occurs for purposes of article II, section 7 when the government infringes upon an expectation of privacy that society considers “reasonable.” See People v. Becker, 188 Colo. 160, 533 P.2d 494 (1975); People v. Weisenberger, 183 Colo. 353, 516 P.2d 1128 (1973). The defendants here did not possess a reasonable expectation of privacy in the drums at the time Agent Surovec installed the beeper. The record reveals that Agent Surovec installed the beeper while the drums were under the exclusive dominion and control of the chemical company. The record contains no evidence that the drums had been identified or otherwise set aside for the defendants’ use. Although the defendants had made partial payment for the chemicals, that fact, by itself, does not create a reasonable expectation of privacy in commercial goods. United States v. Hufford, 539 F.2d 32 (9th Cir.), cert. denied, 429 U.S. 1002, 97 S.Ct. 533, 50 L.Ed.2d 614 (1976) (partial payment for drum of chemicals did not establish reasonable expectation of privacy).
Moreover, Agent Surovec installed the beeper with the express consent and permission of the general manager of the chemical company. See United States v. Matlock, 415 U.S. 164, 94 S.Ct. 988, 39 L.Ed.2d 242 (1974); Frazier v. Cupp, 394 U.S. 731, 89 S.Ct. 1420, 22 L.Ed.2d 684 (1969). Given these facts, it is clear to me that the warrantless installation of the beeper inside the drum did not violate the defendants’ constitutional rights. Accord United States v. Karo, — U.S.-, 104 S.Ct. 3296, 82 L.Ed.2d 530 (1984); United States v. Bruneau, 594 F.2d 1190 (8th Cir.), cert. denied, 444 U.S. 847, 100 S.Ct. 94, 62 L.Ed.2d 61 (1979); United States v. Botero, 589 F.2d 430 (9th Cir.1978), cert. denied, 441 U.S. 944, 99 S.Ct. 2162, 60 L.Ed.2d 1045 (1979); United States v. Moore, 562 F.2d 106 (1st Cir.1977), cert, denied, 435 U.S. 926, 98 S.Ct. 1493, 55 L.Ed.2d 521 (1978); Dunivant v. State, 155 Ga.App. 884, 273 S.E.2d 621 (1980), cert, denied, 450 U.S. 998, 101 S.Ct. 1703, 68 L.Ed.2d 199 (1981); cf. United States v. Dubrofsky, 581 F.2d 208 (9th Cir.1978).
Nor do I agree with the majority that the mere transfer of the drum of chemicals containing an unmonitored beeper infringes upon any privacy right protected by article II, section 7. As the Supreme Court stated in Karo:
The mere transfer to [the defendant] of a can containing an unmonitored beeper infringed no privacy interest. It conveyed no information that [the defendant] wished to keep private, for it conveyed no information at all. To be sure, it created a potential for an invasion of privacy, but we have never held that potential, as opposed to actual, invasions of privacy constitute searches for purposes of the Fourth Amendment. A holding to that effect would mean that a policeman walking down the street carrying a parabolic microphone capable of picking up conversations in nearby homes would be engaging in a search even if the microphone were not turned on.
104 S.Ct. at 3302 (emphasis in original). Any invasion of the defendants’ privacy did not occur until the beeper was actually monitored by the agents. I would therefore conclude that the mere placement of the unmonitored beeper inside the drum did not implicate any privacy right protected by article II, section 7.
*821B.
Even assuming that the warrantless installation of the beeper did constitute a “search” for purposes of article II, section 7, I would nevertheless uphold the search using a standard less stringent than probable cause. The majority’s requirement that the police must obtain a search warrant supported by probable cause is overly restrictive in light of the limited intrusion into privacy that is involved. I would therefore favor the application of a reasonable or articulable suspicion standard to measure the reasonableness of the police officer’s conduct. In this case, the police had more than an articulable suspicion before the beeper was installed.
In my opinion, the majority greatly overstates the intrusion into privacy caused by the installation of an unmonitored beeper into a drum of chemicals. At 817. Unlike a microphone or other wiretap device,2 a beeper is incapable of transmitting oral communications. A beeper merely emits a signal which, when monitored, enables law enforcement agents to know when the beeper is nearby.3 The intrusion into privacy caused by the installation of a beeper hardly compares to the invasion of privacy associated with the more traditional search of a person or his effects. Compare United States v. Karo, — U.S.-, 104 S.Ct. 8296, 82 L.Ed.2d 530 (1984) with People v. Hines, 195 Colo. 71, 575 P.2d 414 (1978) (search of backpack) and People v. Casias, 193 Colo. 66, 563 P.2d 926 (1977) (search of tinfoil package).
At the very most, I would consider the installation of a beeper inside a drum of chemicals to be a minor intrusion against which legitimate law enforcement interests need to be balanced. Electronic tracking devices serve as invaluable tools to law enforcement officials in their efforts to trace a drug manufacturing operation to its source. The illusive and surreptitious nature of drug trafficking often makes it difficult for law enforcement officials to obtain sufficient information to establish probable cause for a search warrant.
Given the minimal intrusion caused by the use of a beeper, I would therefore favor using a reasonable or articulable suspicion standard in cases involving the installation of electronic tracking devices. Cf. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968) (pat down search reasonable if supported by a reasonable and articulable suspicion of criminality); United States v. Brignoni-Ponce, 422 U.S. 873, 880, 95 S.Ct. 2574, 2579-80, 45 L.Ed.2d 607 (1975) (roving patrol traffic stop justified on standard less stringent than probable cause on grounds that fourth amendment interest was “modest” while stop served significant law enforcement needs); Camara v. Municipal Court, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967) (reasonable and articulable suspicion appropriate standard with respect to health and safety inspection of private premises).
A standard based on articulable suspicion would enable law enforcement officials to install a tracking device only when their investigation had focused on a particular individual as a suspect in a criminal transaction. Arbitrary and discriminatory practices would be minimized by such a standard while the legitimate needs of law enforcement officials would be recognized.
The majority’s requirement that the police must obtain a search warrant supported by probable cause prior to installing a beeper in a drum of chemicals does very little to protect citizens of Colorado against unreasonable searches and seizures.4 At *822the same time, the majority opinion deals a crippling blow to law enforcement officials in their efforts to prosecute those “who traffic in illegal drugs for personal profit.” Florida v. Royer, 460 U.S. 491, 508, 103 S.Ct. 1319, 1329-30, 75 L.Ed.2d 229 (1983) (Powell, J., concurring).
II.
I also disagree with the majority’s use of the Colorado Constitution to avoid the analysis of United States v. Karo. In People v. Sporleder, 666 P.2d 135, 149-50 (Colo.1983), I outlined in detail, by way of dissent, the reasons why a state court should be hesitant in interpreting nearly identical language in a state constitution to that in the federal constitution differently in an effort to reach a conclusion that is different from a square holding of the United States Supreme Court. While I believe that the Colorado Constitution must ultimately be interpreted by the Colorado Supreme Court, I do not believe that this court should depart from United States Supreme Court decisions interpreting identical language in the federal constitution without principled reasons for doing so. People v. Timmons, 690 P.2d 213, 218 (Colo.1985) (Erickson, C.J. dissenting); see also McGraw, Developments in State Constitutional Law: The Williamsburg Conference (1985). I am troubled by the majority’s failure to articulate any intent on the part of the framers of the Colorado Constitution or any circumstances unique to this state that would justify a result different from that reached in Karo. As I stated in Sporleder, “[cjourts which fail to explain important divergences from precedent run the risk of being accused of making policy decisions based on subjective result-oriented reasons.” 666 P.2d at 149. See also People v. Disbrow, 16 Cal.3d 101, 545 P.2d 272, 127 Cal.Rptr. 360 (1976) (Richardson, J., dissenting) (“[Sjomething more than personal disagreement by a majority of members of a state court with a decision of the [Supreme Court] is required if the persuasion of that court is not be followed”).
The present case illustrates why departure from decisions of the United States Supreme Court should be the exception and not the rule. As the facts in this case demonstrate, the manufacturing and distribution of illegal narcotics presents a problem of federal dimension. The activities of the Drug Enforcement Administration (DEA) cover fifty states and numerous foreign countries. A beeper lawfully installed in one jurisdiction without a warrant may ultimately be traced to another jurisdiction where a warrant is required. Federal drug agents cannot, and should not, be expected to know the individual constitutional requirements in each and every state. Because of the need for uniformity in the law, decisions of the United States Supreme Court that directly affect interstate drug trafficking should be approached with deference.
The majority decision does very little to aid federal law enforcement officers in their efforts to ascertain and comply with constitutional requirements. Instead, the majority’s resolution of this appeal adds additional uncertainty to an already confused state of the law regarding the installation and monitoring of electronic signal-ling devices. Compare United States v. Holmes, 521 F.2d 859 (5th Cir.1975), affd by an equally divided court, 537 F.2d 227 (5th Cir.1976) (en banc) and State v. Hendricks, 43 N.C.App. 245, 258 S.E.2d 872 (1979) with Dunivant v. State, 155 Ga.App. 884, 273 S.E.2d 621 (1980), cert, denied, 450 *823U.S. 998, 101 S.Ct. 1703, 68 L.Ed.2d 199 (1981) and United States v. Bernard, 625 F.2d 854 (9th Cir.1980). Because I can see no principled reason for departing from the rationale of Karo, I would reverse the district court’s order suppressing the evidence.
III.
I also disagree with the majority’s conclusion that suppression of the evidence seized through the use of the beeper is necessary to effectuate the purposes of article II, section 7. The exclusionary rule is not a personal constitutional right, but is a judicially created remedy designed to deter illegal police behavior. United States v. Calandra, 414 U.S. 338, 94 S.Ct. 613, 38 L.Ed.2d 561 (1974); People v. Deitchman, 695 P.2d 1146, 1153 (Erickson, C.J., concurring).
The policy of deterrence is not furthered if a police officer believes in good faith that his conduct is lawful and reasonable. See People v. Corr, 682 P.2d 20, 32 (Colo.), cert. denied, — U.S.-, 105 S.Ct. 181, 83 L.Ed.2d 115 (1984) (Erickson, C.J. dissenting). In my view, a good faith exception is especially appropriate in cases of first impression where the police have no judicial guidance and no reason to believe their conduct is constitutionally deficient. Sporleder, 666 P.2d at 151 (Erickson, C.J. dissenting); of. § 16-3-308(2)(b), 8 C.R.S. (1984 Supp.). Here, the constitutional implications of installing a tracking device inside a sealed container had never been addressed by a Colorado court when Agent Surovec installed the beeper. In addition, numerous federal courts had considered the issue and had held that the warrantless installation of a beeper inside a drum of chemicals does not implicate any protecta-ble interest under the fourth amendment. See, e.g., United States v. Moore, 562 F.2d 106 (1st Cir.1977), cert. denied, 435 U.S. 926, 98 S.Ct. 1493, 55 L.Ed.2d 521 (1978) (use of beeper did not violate fourth amendment even though installed without a warrant); United States v. Bernard, 625 F.2d 854 (9th Cir.1980) (installation of beeper not a search within meaning of fourth amendment); United States v. Bruneau, 594 F.2d 1190 (8th Cir.) cert. denied, 444 U.S. 847, 100 S.Ct. 94, 62 L.Ed.2d 61 (1979) (installation and transfer of beeper in containers not a search under fourth amendment).
Law enforcement officials are entitled to rely upon federal decisions and should not have to anticipate that a federally guaranteed constitutional right will be given a broader interpretation under a similar provision in a state constitution. See Corr, 682 P.2d at 33 (Erickson, C.J., dissenting).
The majority opinion ignores the deterrent rationale of the exclusionary rule and merely applies the rule in a mechanical and inappropriate fashion.
IV.
On remand, the majority has directed that the district court determine whether Oates has standing to seek the suppression order. In my view, the automatic standing rule announced in Jones v. United States, 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed.2d 697 (1960), is no longer recognized.
Standing to seek relief from alleged violations of the fourth amendment was materially limited in Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978), and has been further restricted by United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980) and Rawlings v. Kentucky, 448 U.S. 98,100 S.Ct. 2556, 65 L.Ed.2d 633 (1980). Under federal standards, Oates would not have standing to seek relief in this case and I would, therefore, not remand the case for a further hearing.
I therefore respectfully dissent.
I am authorized to say that Justice RO-VIRA joins me in this dissent.

. In determining whether the use of a beeper constitutes a search for purposes of the fourth ' amendment, most courts have used a "bifurcated analysis" and have treated the installation or attachment of the beeper separately from the constitutional implications associated with monitoring its signals. United States v. Bruneau, 594 F.2d 1190, 1194 (8th Cir.), cert. denied, 444 U.S. 847, 100 S.Ct. 94, 62 L.Ed.2d 61 (1979); United States v. Miroyan, 577 F.2d 489, 492 (9th Cir.), cert, denied, 439 U.S. 896, 99 S.Ct. 18, 58 L.Ed.2d 45 (1973); see also Note, Electronic Tracking Devices & Privacy: See No Evil, Hear No Evil, But Beware of Trojan Horses, 9 Loy.Chi. L.J. 227, 236 (1977).


. A beeper is not classified as a wiretap device. See 18 U.S.C. § 2510(5); see also United States v. Moore, 562 F.2d 106 (1st Cir.1977), cert. denied, 435 U.S. 926, 98 S.Ct. 1493, 55 L.Ed.2d 521 (1978).


. Contrary to the majority’s suggestions, at 817, beepers do not allow law enforcement officials to obtain a pinpoint fix of where the beeper is located at any particular time. The majority’s suggestion that by monitoring a beeper signal the government can reconstruct a "virtual mosaic of a person's life” is, in my opinion, not consistent with the state of the art. At 817.


.The majority asserts that resort to the warrant process is necessary to protect citizens against unreasonable searches and seizures. At 818— 819, n. 8. An expanded warrant system, however, might very well reduce the warrant process to *822nothing more than a mechanical process requiring only shadow compliance. As stated by Professor LaFave:
[U]se of the warrant process to deal with police practices which pose only a “minor peril to Fourth Amendment protections" might itself tend to reduce the sense of responsibility which magistrates have concerning their police-supervision role. It may well be, therefore, that as a practical matter the warrant process can serve as a meaningful device for the protection of Fourth Amendment rights only if used selectively to control those police investigative activities which have the potential to be most destructive of Fourth Amendment values.
1 W. LaFave, Search & Seizure § 2.1, 240 (1978).